UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EXPERIENCE HENDRIX, LLC, et al.,
                              Plaintiffs,
                -v-                                                 17 Civ. 1927 (PAE) (GWG)

 ANDREW PITSICALIS, et al.,                                                   ORDER

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the Magistrate Judge that, following a settlement

conference, plaintiffs’ claims against defendant Grassroots Clothing, LLC, have been settled in

principle, it is ORDERED that Grassroots Clothing, LLC, is hereby dismissed as a defendant,

without prejudice to the right to reinstate Grassroots Clothing, LLC, as a defendant within thirty

days of the date of this Order if the settlement is not consummated.

       To be clear, any application to reinstate must be filed within thirty days of this Order; any

application filed thereafter may be denied solely on that basis. Further, if the parties wish for the

Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must

submit the settlement agreement to the Court within the same thirty-day period to be “so

ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record.

       The Clerk of Court is respectfully directed to terminate defendant Grassroots Clothing,

LLC.
      SO ORDERED.

                                 PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: February 3, 2020
       New York, New York




                            2
